DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 10/18/22, with respect to the rejection(s) of claim(s) 1-5, 7, 9-14, 17, and 18 under 35 USC 102 as anticipated by Scherer et al. (US 9,435,803) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made primarily in view of either Kuipers et al. (US 2009/0226129 A1) or Baumann et al. (US 2005/0074209 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuipers et al. (US 2009/0226129 A1).
Re. Claim 1, Kuipers et al. discloses a system comprising: 
a curved waveguide 600 for receiving an input light wave (Fig 18; [0009]-[0011], [0155]-[0156]); 
a micro-resonator 610 coupled to at least a portion of the curved waveguide 600 (Fig 18; [0012], [0155]-[0156]); 
a signal tuner 82 proximate to the micro-resonator, wherein the signal tuner 82 is adapted to alter a refractive index of the micro-resonator (Fig 17; [0013], [0132], [0145]-[0152]); and 
an output, coupled to the micro-resonator to output modulated light ([0015]-[0016]).  
It is noted that while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 14793, 44 USPQ2d 1429 (Fed. Cir. 1997). “Apparatus claims cover what a claim is, not what a claim does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQe2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Since the structure recited within the reference is substantially identical to the claimed invention, the properties or characteristics may be presumed inherent. See MPEP 2112.01. Therefore, claim limitations regarding the production of pure phase modulation by operation in a strongly over-coupled regime fail to distinguish over Kuipers et al. and are not given patentable weight as the limitations describe the functionality of a system in an apparatus claim. 	
Re. Claim 2, Kuipers et al. discloses the signal tuner is a micro-heater adapted to alter the refractive index of the micro-resonator through a thermo-optical effect ([0012]-[0013]).  
Re. Claim 5, Kuipers et al. discloses the micro-resonator is a micro- ring evanescently coupled to the curved waveguide ([0020], [0078], [0155]).  
It is noted that while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 14793, 44 USPQ2d 1429 (Fed. Cir. 1997). “Apparatus claims cover what a claim is, not what a claim does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQe2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Since the structure recited within the reference is substantially identical to the claimed invention, the properties or characteristics may be presumed inherent. See MPEP 2112.01. Therefore, claim limitations regarding operation in a strongly over-coupled regime fail to distinguish over Kuipers et al. and are not given patentable weight as the limitations describe the functionality of a system in an apparatus claim.
Re. Claim 7, Kuipers et al. discloses the micro-resonator is a micro-disk ([0014]).  
Re. Claim 8, Kuipers et al. discloses the waveguide is coupled to the micro- resonator by wrapping a portion of the waveguide around the micro-resonator (Fig 18; [0155]).  
Re. Claim 9, Kuipers et al. discloses the micro-resonator comprises a plurality of subordinate micro-resonators arranged in arrays (Fig 12; [0127]-[0130], [0132]).  
Claim(s) 11, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (US 2005/0074209 A1).
Re. Claim 11, Baumann et al. discloses a system 40 comprising: 
a curved waveguide 21 for receiving the input light wave (Fig 2; [0029]); 
a first micro-resonator 23 coupled to at least a first portion of the curved waveguide 21 (Fig 2-4; [0037]); 
a second micro-resonator 23 coupled to at least a second portion of the curved waveguide (Fig 2-4; [0037]); 
a plurality of signal tuners (i.e. lasers for providing light 36) proximate to each of the first and the second the micro- resonators, wherein the plurality of signal tuners are adapted to alter a refractive index of the first and the second micro-resonators (Fig 3; [0033])); and 
an output, coupled to the micro-resonators to output modulated light ([0022]).  
It is noted that while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 14793, 44 USPQ2d 1429 (Fed. Cir. 1997). “Apparatus claims cover what a claim is, not what a claim does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQe2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Since the structure recited within the reference is substantially identical to the claimed invention, the properties or characteristics may be presumed inherent. See MPEP 2112.01. Therefore, claim limitations regarding the production of pure phase modulation by operation in a strongly over-coupled regime fail to distinguish over Baumann et al. and are not given patentable weight as the limitations describe the functionality of a system in an apparatus claim.
Re. Claim 12, Baumann et al. discloses the signal tuner is a micro-heater adapted to alter the refractive index of the micro-resonator through a thermo-optical effect ([0033]).  
Re. Claim 18, Baumann et al. discloses the micro-resonators are composed of materials selected from the group consisting of silicon, germanium, silicon nitride, aluminum nitride, silicon dioxide, lithium niobate, diamond, and compound semiconductors ([0059]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers et al. (US 2009/0226129 A1).
Re. Claims 3 and 10, Kuipers et al. discloses the signal tuner is a micro-heater adapted to alter the refractive index of the micro-resonator through a thermo-optical effect ([0012]-[0013]).
However, Kuipers et al. does not disclose an arrangement wherein the signal tuner is a pair of micro-electrodes adapted to alter the refractive index of the micro-resonator through an electro-optical effect.  Kuipers et al. also fails to disclose an arrangement wherein the micro-resonator is composed of material selected from the group consisting of silicon, germanium, silicon nitride, aluminum nitride, silicon dioxide, lithium niobate, diamond, and compound semiconductors.  
Electro-optical materials are well known in the art, including materials recited within the claim, and are commonly used in optical modulators to change the refractive index of the material through application of an electric signal.  The claimed arrangements would have been obvious to one of ordinary skill in the art for the purpose of creating an optical modulating element using common techniques and materials.
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).	It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re. Claim 4, Kuipers et al. discloses the micro-resonator may take the form of a micro-disk or a micro-ring ([0014], [0020]).
However, Kuipers et al. does not disclose an arrangement wherein the micro-resonator is a 1D photonic crystal, wherein the input light wave is reflected by a cavity of the 1D photonic crystal.  
Micro-resonators formed of 1D photonic crystals as required by the claims are well-known in the art, and the claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of fabricating a micro-resonator using well-established semiconductor processing techniques.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers et al. (US 2009/0226129 A1) and Caplan et al. (US 10,075,245 B2).
Re. Claim 6, Kuipers et al. discloses the system as discussed above, wherein the resonator may take several forms, including a micro-ring ([0020], [0078], [0155]).
However, Kuipers et al. does not disclose an arrangement wherein the micro-ring is an adiabatic ring, wherein a narrow portion of the ring is located adjacent to the waveguide to allow for strong coupling between the micro-ring and the waveguide; a wide portion of the ring is located some distance from the waveguide and is configured to reduce scattering losses from roughness of a sidewall of the micro-ring.
Caplan et al discloses a system comprising an adiabatic micro-ring resonator, wherein a narrow portion of the ring is located adjacent to a waveguide to allow for strong coupling between the micro-ring and the waveguide; a wide portion of the ring is located some distance from the waveguide (Fig 4B; col. 10 lines 54-66). Since the structure recited within the reference is substantially identical to the claimed invention, the properties or characteristics (i.e. configured to reduce scattering losses from a roughness of a sidewall of the microring) may be presumed inherent. See MPEP 2112.01.
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Caplan et al. discloses the adiabatic resonator allows for independent tuning and creates a large free spectral range (Caplan et al.: col. 10 lines 62-66).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers et al. (US 2009/0226129 A1) and Xie et al. (“Selective Excitation of Micro-ring Resonances Using a Pulley-Coupling Structure”).
Re. Claim 19, Kuipers et al. discloses the system as discussed above, where the system is operable as an optical filter ([0081]).
However, Kuipers et al. does not disclose an arrangement wherein the curved waveguide is a pulley waveguide, extending around a majority of the circumference of the micro-resonator.  
Xie et al. discloses a pulley waveguide for receiving an input light wave, a micro-resonator coupled to at least a portion of the pulley waveguide, wherein the pulley waveguide extends around a majority of the circumference of the micro-resonator (Fig 1(a); Section II Device Structure and Fabrication).  Xie et al. discloses the arrangement enhances coupling to the micro-resonator and allows for more detailed filtering of the optical signal (abstract, Section III Experimental Results and Analyses).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of achieving detailed optical filtering of a signal.
Claim(s) 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0074209 A1).
Re. Claim 13, Baumann et al. discloses the system as discussed above, wherein the refractive index of the micro-resonator is altered via a thermo-optic effect ([0033]).
However, Baumann et al. does not disclose an arrangement wherein the signal tuner is a pair of micro-electrodes adapted to alter the refractive index of the micro-resonator through an electro-optical effect.  
Electro-optical materials are well known in the art and are commonly used in optical modulators to change the refractive index of the material through application of an electric signal.  The claimed arrangements would have been obvious to one of ordinary skill in the art for the purpose of creating an optical modulating element using common techniques and materials.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).	
Re. Claim 14, Baumann et al. discloses the micro-resonator may take the form of a micro-disk or a micro-ring ([0028]).
However, Baumann et al. does not disclose an arrangement wherein the micro-resonator is a 1D photonic crystal, wherein the input light wave is reflected by a cavity of the 1D photonic crystal.  
Micro-resonators formed of 1D photonic crystals as required by the claims are well-known in the art, and the claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of fabricating a micro-resonator using well-established semiconductor processing techniques.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 17, Baumann et al. discloses the system as discussed above, but fails to disclose an arrangement wherein the micro-resonator comprises a plurality of subordinate micro-resonators arranged in arrays.
Arrangements of arrays of micro-resonators are known in the art for accomplishing large scale optical filtering arrangements, and the claimed arrangement would have been obvious to one of ordinary skill in the art for this purpose.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).   
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0074209 A1) and Xie et al. (“Selective Excitation of Micro-ring Resonances Using a Pulley-Coupling Structure”).
Re. Claims 15 and 16, Baumann et al. renders obvious the system as discussed above, including the substitution of a 1D photonic crystal for the micro-disk/micro-ring resonator.
It follows that Baumann et al. does not disclose the micro-resonator is further configured to direct the modulated light wave into free space, wherein the micro- resonator comprises a perturbation in the micro-resonator, specifically a second order grating which scatters the modulated light wave in a direction perpendicular to an in-line transmission direction of the input light wave.
Kneissl discloses a resonator 100 comprising perturbation 185 in the form of a second order grating which scatters the light within the resonator into free space in a direction perpendicular to an outer surface of the resonator (Fig 2; col. 6 lines 16-22).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of producing an optical output in a desired direction. “A person of ordinary skill is also a person of ordinary creativity, not an automaton” — ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2005/0074209 A1) and Xie et al. (“Selective Excitation of Micro-ring Resonances Using a Pulley-Coupling Structure”).
Re. Claim 20, Baumann et al. discloses the system as discussed above, where the system is operable as an optical filter ([0029]).
However, Baumann et al. does not disclose an arrangement wherein the curved waveguide is a pulley waveguide, extending around a majority of the circumference of the micro-resonator.  
Xie et al. discloses a pulley waveguide for receiving an input light wave, a micro-resonator coupled to at least a portion of the pulley waveguide, wherein the pulley waveguide extends around a majority of the circumference of the micro-resonator (Fig 1(a); Section II Device Structure and Fabrication).  Xie et al. discloses the arrangement enhances coupling to the micro-resonator and allows for more detailed filtering of the optical signal (abstract, Section III Experimental Results and Analyses).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of achieving detailed optical filtering of a signal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	12/15/22